Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-21-2004

Biase v. Congress Fin Corp
Precedential or Non-Precedential: Precedential

Docket No. 02-4177




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Biase v. Congress Fin Corp" (2004). 2004 Decisions. Paper 544.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/544


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                     PRECEDENTIAL                   (Opinion filed June 21, 2004)

    UNITED STATES COURT OF                    Before: ALITO, ROTH, and HALL* ,
            APPEALS                           Circuit Judges
     FOR THE THIRD CIRCUIT
          ____________                        Richard B. Honig, Esquire (Argued)
                                              John A. Adler, Esquire
             No.: 02-4177                     Hellring, Lindeman, Goldstein & Siegal,
            ____________                      LLP
                                              One Gateway Center
        IN THE MATTER OF:                     Newark, NJ 07102-5386

   TOPS APPLIANCE CITY, INC.,                       Counsel for Appellant

                          Debtor              Stanley L. Lane, Jr., Esquire (Argued)
                                              Otterbourg, Steindler, Houston & Rosen
 DONALD V. BIASE, TRUSTEE IN                  230 Park Avenue
   BANKRUPTCY FOR TOPS                        New York, NY 10169
        APPLIANCE
         CITY, INC.                           William S. Katchen, Esquire
                                              Joseph H. Lemkin, Esquire
                     v.                       Duane Morris, LLP
                                              744 Broad Street
      CONGRESS FINANCIAL                      Newark, NJ 07102
        CORPORATION,
                                                    Counsel for Appellees
               Donald V. Biase,
                     Appellant
                                                           OPINION

 Appeal from the United States District
                  Court                       ROTH, Circuit Judge:
     for the District of New Jersey                 Donald Biase, trustee in bankruptcy
  (D.C. Civil Action No.02-cv-02890)          of Tops Appliance City, Inc., brought suit
Chief District Judge: Honorable John W.
                 Bissell
        ___________________                         *The Hon. Cynthia H. Hall, Circuit
        Argued on June 16, 2003               Judge for the United States Court of
                                              Appeals for the Ninth Circuit, sitting by
                                              designation.

                                          1
against Congress Financial Corporation to          limited to . . . existing and future leasehold
recover $10.5 million dollars in payments          interests in equipment, real estate, and
from Tops to Congress. The Bankruptcy              fixtures).” Additionally, § 9.7 of the LSA
Court granted summary judgment in favor            required Congress’s assent before Tops
of Congress, dismissing the action. The            made any substantial modification to its
District Court affirmed. On this appeal to         business plan.         More specifically, §
us, we are asked to decide two issues: (1)         9.7(b)(iii) of the LSA provided that, if
whether the transfer between Tops and              Tops sold any of its assets, “any and all net
Congress was a transfer of Tops’ interest          proceeds payable or delivered to [Tops] . .
in leases, and thus of an interest in real         . shall be paid or delivered [to Congress].”
property, subject to the New Jersey                Congress filled a UCC-1 Financing
Recording Statute, or a transfer of the            Statement in New York and New Jersey to
proceeds of the sales of the leases, and           perfect this security interest.
thus secured by the filing of a UCC-1                       In the fall of 1999, Tops decided to
Financing Statement; and (2) whether the           stop selling so-called “brown goods,” i.e.,
transfer from Tops to Congress occurred            home electronics, and to focus entirely on
within 90 days of the filing of the                “white goods,” i.e., appliances such as dish
bankruptcy petition, making it avoidable           washers and refrigerators. Pursuant to this
by the trustee. For the reasons stated by          plan, Tops sought to sell to Best Buy
the Bankruptcy Court, we conclude that             Stores, L.P., Tops’ leases for three of its
the transfer was of proceeds and not of an         home electronics retail stores. Tops
interest in real property. Furthermore,            entered into a Sale-Purchase Agreement
because the transfer of Tops’ interest in          (SPA) with Best Buy. The purchase price
these proceeds occurred more than ninety           for the leases was $10 million, plus
days before the bankruptcy petition was            $500,000 which was added later when the
filed, the transfer is not a voidable              landlord of one of the stores agreed to
preference under § 547(b) of the                   extend its lease for Best Buy. According
Bankruptcy Code.                                   to § 2 of the SPA, Best Buy would pay $1
I. Factual Background and Procedural               million immediately to the Chicago Title
                 History                           Insurance Company, acting as escrow
       Congress is engaged in the business         agent; Best Buy would pay the remainder
of commercial finance and asset-based              into escrow at closing. At the October 29
lending. On October 31, 1996, Congress             closing, Tops was to convey the three
and Tops, entered into a Loan Security             leases to Best Buy and hand over keys for
Agreement (LSA) whereby Congress                   each of the locations. Tops and Best Buy
agreed to provide Tops with financing for          also agreed to enter into a license
its business. Section 5.1 of the LSA               agreement, which would allow Tops to
granted Congress a security interest in “all       remain in the leased premises until Tops
present and future contract rights [and]           had liquidated its inventory, but not later
general intangibles (including but not             than December 31, 1999. The SPA

                                               2
provided for 20 percent of the purchase            was converted to Chapter 7 on April 16.
price to be paid to Tops at closing and the        The appellant, Donald Biase, was
remainder to be paid from escrow when              appointed Chapter 7 Trustee. He filed a
Tops delivered possession of all leased            complaint on June 26, 2000, seeking to
premises to Best Buy.                              avoid the $10.5 million that had been paid
        Because the sale of the leases             to Congress. Cross motions for summary
would involve a material change in its             judgment were filed. On May 1, 2002, the
strategic business plan, Tops notified             Bankruptcy Court granted summary
Congress of its intent and asked for               judgment in favor of Congress, finding
Congress’s consent in accordance with the          that the payment of the $10.5 million
LSA. On October 29, 1999, Tops and                 proceeds to Congress was pursuant to a
Congress executed both Amendment 6 to              perfected assignment of proceeds of the
the LSA and a contract, entitled the               sale of leaseholds and that transfer of the
Collateral Assignment of Acquisition               proceeds dated from October 29, 1999,
Agreement (CAAA), by which Congress                when Congress obtained the right to
gave its approval for the sale of the leases       receive them. Biase appealed this decision
provided that the proceeds, received from          to the District Court which affirmed the
Best Buy, w ould immediately be                    judgment of the Bankruptcy Court on
transferred to Congress. $2.1 million of           October 30, 2002. Biase appealed to this
the escrowed amount would be paid to               Court.
Congress at closing to reduce Tops’                    II. Jurisdiction and Standards of
outstanding loan balance, subject to                                 Review
relending. The remaining $8.4 million                      The District Court had jurisdiction
would be paid from escrow by December              over this matter pursuant to 28 U.S.C.
31, 1999, when Tops had vacated the three          §1334(b) and 28 U.S.C. §157(a). We have
stores. Amendment 6 also contained a               jurisdiction to consider Biase’s appeal of
reduction by up to $2 million of the total         the District Court’s final order under 28
amount of transaction proceeds available           U.S.C. §1291.
for relending to Tops.        In addition,                 “Summary judgment is appropriate
Amendment 6 continued all Congress’s               ‘if the pleadings, depositions, answers to
security interests under the LSA. These            interrogatories, and admissions on file,
terms were carried out as agreed, with the         together with the affidavits, if any, show
exception that the initial $2.1 million            that there is no genuine issue as to any
payment, due at closing, was actually paid         material fact and that the moving party is
three days later on November 3. The                entitled to judgment as a matter of law.’”
remainder of the escrowed proceeds were            Chisolm v. McManimon, 275 F.3d 315,
paid to Congress on December 7, 1999,              321 (3d Cir. 2001) (quoting Fed. R. Civ. P.
when Tops vacated the stores.                      56(c)). In reviewing a summary judgment
        On February 2, 2000, Tops filed a          decision of the Bankruptcy Court, we
Chapter 11 petition in bankruptcy. This            apply, as did the District Court, a plenary

                                               3
standard to legal issues.        See In re          easements, fixtures, and all land rights.
Siciliano, 13 F.3d 748, 750 (3d Cir. 1994);         This was an absolute assignment of Tops’
Saldana v. Kmart Corp., 260 F.3d 228, 231           property rights. The transfer was not
(3d Cir. 2001).                                     incomplete just because Tops had another
               III. Discussion                      duty to perform under the SPA, i.e.,
A. Perfection of the Proceeds from                  vacating the premises at each leased
Tops’ Leases                                        location by December 31. See First Fid.
        This case turns upon the nature of          Bank, N.A. v. Jason Realty, L.P. (In re
the transactions both between Congress              Jason Realty, L.P.), 59 F.3d 423, 428 (3d
and Tops and between Tops and Best Buy.             Cir. 1995) (“The fact that a right is
Biase argues that what was transferred to           conditional on the performance of a return
Congress was an interest in the leases and          promise or is otherwise conditional does
their rents, and not the proceeds of the sale       not prevent its assignment before the
of the leases by Tops to Best Buy. An               condition occurs.”). On the October 29
interest in a lease is an interest in real          closing date, all keys, blue prints, and
property and would have to be perfected             financial documents were turned over to
through the New Jersey Recording Statute.           Best Buy. Tops remained in the stores to
N.J. Stat. Ann. § 46:16-1 (West 2003). To           liquidate its inventory, but it did so as a
make his point that this transaction was the        licensee with limited rights under §12(l) of
transfer of an interest in real property,           the SPA:         “This Agreement is an
Biase highlights the fact that Tops did not         exclusive, revocable license . . . and shall
vacate the stores until December 1999,              not be deemed as . . . conveying any
remaining in the stores under a license             interest in the Licensed Area (other than as
agreement with Best Buy. However,                   set forth herein).” Tops did not hold any
despite Biase’s attempts to characterize the        remaining property interest in the leases,
transaction between Congress and Tops as            and thus could not have granted Congress
a real estate transaction, the evidence of          what it did not have itself.
record demonstrates that the leases were                    While Biase is correct in pointing
completely transferred by Tops to Best              out that courts will not be restricted by the
Buy as of the date of the closing on                exact words used by the parties in
October 29, 1999, and that Congress was             characterizing a transaction, see, e.g.,
granted an interest only in the proceeds            Major’s Furniture Mart, Inc. v. Castle
from that transfer.                                 Credit Corp., 602 F.2d 538, 545 (3d Cir.
        Congress never had any property             1979), a court should start with the words
right in the leases themselves because, as          themselves and begin with the plain
of October 29, 1999, they were wholly               meaning of the document. See Watt v.
owned by Best Buy. The SPA between                  Alaska, 451 U.S. 259, 266 n.9 (1981)
Tops and Best Buy clearly stated that Tops          (noting that while the plain-meaning rule
was to convey “all of Seller’s right, title         is not absolute, “the words used, even in
and interest in . . . the Leases,” including        their literal sense, are the primary, and

                                                4
ordinarily most reliable, source of                 assertion of prior claims to the land based
interpreting the measure of any writing:            upon any recordable but unrecorded
be it a statute, a contract, or anything            instrument.” Cox v. RKA Corp, 164 N.J.
else”) (quoting Cabell v. Markham, 148              487 (2000); see also Cooper River Plaza E,
F.2d 737, 739 (2d Cir.) (L. Hand, J.), aff'd,       LLC v. Briad Group, 359 N.J. Super. 518,
326 U.S. 404 (1945)). The plain words               527-28 (N.J. Super. Ct. App. Div. 2003)
both in the SPA and in the CAAA are                 (noting that the central public policy under
unambiguous. There is nothing in the                the New Jersey Recording Act is so that a
record to indicate that Tops conveyed to            potential buyer of real property “should be
Congress anything more than the proceeds            able to discover and evaluate all of the . .
of the transfer of the leases to Best Buy.          . restrictions on the property from a review
There is no doubt that, as of the date of the       of the public record”) (citations omitted).
closing, Best Buy had sole control of the           The fact that Congress had a right to
three leases in question. Thus, Tops could          proceeds from the leases did nothing to tie
grant Congress only what remained: a                up the leased real property in any manner.
simple contract right to the proceeds from          Congress had no interest in the underlying
the sale of those leases.                           real property itself and could not have
        As both parties acknowledge, the            made any claims on the real property
acquisition of such a right to proceeds falls       against a subsequent purchaser – whether
under Article 9 of the Uniform                      or not Tops made the required payments to
Commercial Code. See N.J. Stat. Ann.                Congress under the CAAA.
12A:9-109 (West 2003) (explaining that                B. Avoidability of the Transfer of the
the scope of Article 9 extends to all                                  Proceeds
accounts); N.J. Stat. Ann. 12A:9-102(2)                      Having established that Congress’s
(West 2003) (defining “account” in part as          interest was in proceeds, which fall under
“a right to payment of a monetary                   Article 9 and are thus perfected with the
obligation, whether or not earned by                filing of the UCC-1 Financing Statement,
performance [] for property that has been           we turn to Biase’s second argument that
or is to be sold, leased, licensed, assigned,       the transfer of money from Tops to
or otherwise disposed of”). This secured            Congress did not occur on October 29,
interest in proceeds was properly perfected         1999, the date of the closing, but actually
when Congress filed their UCC-1                     occurred on December 7, 1999, when Tops
Financing Statement.                                had vacated all three stores pursuant to the
        Contrary to Biase’s contention, this        contract with Best Buy. The bankruptcy
result does nothing to detract from the             petition was filed on February 2, 2000. If
effectiveness of the New Jersey Recording           the transfer had occurred on December 7,
Statute. The purpose of the New Jersey              1999, the transfer would fall within the 90
Recording Statute is to “protect subsequent         day preference period of 11 U.S.C. §
judgment creditors, bona fide purchasers,
and bona fide mortgagees against the

                                                5
547(b),1       and     thus    would     be       avoidable by the trustee.
                                                         Biase urges us to adopt the
                                                  reasoning used in wage assignment cases.
  1                                               Under the line of cases which Biase cites,
      Section 547(b) provides:
                                                  courts have held that employees do not
                Except as provided
                                                  “receive” their money when a garnishment
        in subsection (c) of this
                                                  order takes effect. The employees only
        section, the trustee may
                                                  receive their money when they have
        avoid any transfer of an
                                                  earned it by working the corresponding
        interest of the debtor in
                                                  hours. See, e.g., Morehead v. State Farm
        property –
                                                  Mut. Auto. Ins. Co. (In re Morehead), 249
        (1) to or for the benefit of a
                                                  F.3d 445, 449 (6th Cir. 2001); Freedom
        creditor;
                                                  Group, Inc. v. Lapham-Hickey Steel Corp.
        (2) for or on account of an
                                                  (In re Freedom Group), 50 F.3d 408, 412
        antecedent debt owed by
                                                  (7th Cir. 1995); Melon Produce, Inc. v.
        the debtor before such
                                                  Karger (In re M elon Produce, Inc.), 976
        transfer was made;
                                                  F.2d 71, 76 (1st Cir. 1992); In re White,
        (3) made while the debtor
                                                  258 B.R. 129 (Bankr. D.N.J. 2001); In re
        was insolvent;
        (4) made –
                (A) on or
                within 90                               than such creditor would
                days before                             receive if –
                the date of                                    (A) the case
                the filing of                                  were a case
                the petition;                                  under chapter
                or                                             7 of this title;
                (B) between                                    (B) the
                ninety days                                    transfer had
                and one year                                   not been
                before the                                     made; and
                date of the                                    (C) such
                filing of the                                  creditor
                petition, if                                   received
                such creditor                                  payment of
                at the time of                                 such debt to
                such transfer                                  the extent
                was an                                         provided by
                insider; and                                   the
        (5) that enables such                                  provisions of
        creditor to receive more                               this title.

                                              6
Mays, 256 B.R. 555 (Bankr. D.N.J. 2000).             Buy, Tops had, for all intents and
Thus, Biase analogizes that Congress, like           purposes, “earned its money” regardless of
a wage garnisher, did not “receive” its              the fact that, under the SPA, it still had the
money on the closing date when its                   duty to vacate.
security interest attached, but only when                    This conclusion regarding the
Tops had vacated its stores and “earned it”          effective date of the transfer of proceeds is
under the SPA with Best Buy.                         supported by New Jersey law. As the U.S.
        In wage garnishment cases,                   Supreme Court noted in Barnhill v.
however, a transfer of future wages could            Johnson, 503 U.S. 393 (1992), when a
not take place at the time the garnishment           transfer is complete and what constitutes a
is ordered because the employee can                  transfer is a matter of federal law,2 but
transfer only that in which he has some              defining the specific interest in property is
right. Until the employee has performed              a “creature[] of state law.” Id. at 398.
the work to earn the wages and has a right           Congress ‘s UCC-1 Financing Statement
to the money, there is no transfer within            applied to “all present and future contract
the meaning of § 547(e). See Morehead,               rights.” Thus, pursuant to N.J. Stat. Ann.
249 F.3d at 449 (“It is illogical to find that       12A:9-201(a) (“[A] security agreement is
a debtor may acquire rights in future                effective according to its terms between
wages when they have not yet been                    the parties, against purchasers of the
earned.”); Melon Produce, Inc., 976 F.2d             collateral, and against creditors”); and N.J.
at 76 (“[A] transfer is not made until the           Stat. Ann. 12A:9-204(a) (“[A] security
debtor has acquired rights in the property           agreement may create or provide for a
transferred.”) (citation omitted). Biase is          secu rity interest in after-acquired
correct that under the SPA, Tops had not
completed all of its duties under the
contract and was still required to vacate               2
                                                         It should be noted that there is no
the three stores by the end of December.
                                                     doubt that the term transfer includes the
However, unlike the wage garnishment
                                                     granting of a security interest. See 11
cases, vacating the three stores was only a
                                                     U.S.C. §101(54) (West 2003) (defining
condition attached to a much larger
                                                     transfer broadly as “every mode, direct or
transaction between Tops and Best Buy.
                                                     indirect, absolute or conditional,
Unlike a wage case, where an employee
                                                     voluntary or involuntary, of disposing of
will not get paid if he does not work the
                                                     or parting with property or with an
corresponding hours, Best Buy’s remedy,
                                                     interest in property”); see also, Vogel v.
if Tops had not vacated the stores by
                                                     Russell Transfer, Inc., 852 F.2d 797, 798
December 31, would have been the
                                                     (4th Cir. 1988) (“The grant of a security
eviction of Tops from the premises and a
                                                     interest is a transfer within the definition
suit for damages. Once Tops had sold its
                                                     of [the preference avoidance statute] and
leases and turned over the keys, blue
                                                     the trustee may avoid it if it is not
prints, and financial documents to Best
                                                     perfected in time.”)

                                                 7
collateral.”), Congress properly perfected         period.
its rights to proceeds and had an interest                Finally, the fact that Best Buy paid
superior to that of any subsequent creditor.       the proceeds into an escrow account does
                                                   not affect our conclusion above. The right
        The Bankruptcy Court properly              to the funds paid into escrow was
relied on In re Long Chevrolet, Inc., 79           determined at the time of the closing, both
B.R. 759 (N.D. Ill. 1987), which                   through the LSA and the CAAA. There
concerned the refund of an excess                  was no further designation of a right to the
contribution to a pension plan. Even               funds which was necessary to occur to
though Long Chevrolet had to wait for the          trigger their payment. The trigger of
Pension Benefit Guaranty Corporation to            payment was a matter of timing, not a
approve the allocation and distribution of         matter of a further determination of
funds upon the termination of the plan, the        interests.
court found that there was a transfer at the                     IV. Conclusion
time Long Chevrolet first granted the                     For the reasons stated, above we
security interest in the refund.         As        will affirm the judgment of the District
explained by the District Court in that            Court, affirming the Bankruptcy Court’s
case, just because Long “had to wait for           granting of Congress’s motion for
those funds to be distributed does not             summary judgment.
mean it had no right to that property prior
to that time.” Long Chevrolet, 79 B.R. at
765. See also In re Computer Eng’g
Assocs., 337 F.3d 38, 45-47 (1st Cir.
2003) (holding that the transfer of all
rights, interests, and control in property
assigned was an effective assignment
occurring at the time the assignment was
perfected, not later when proceeds paid).
As § 547(e)(1)(B) of the Bankruptcy Code
provides: “A transfer of a fixture or
property other than real property is
perfected when a creditor on a simple
contract cannot acquire a judicial lien that
is superior to the interest of the
transferee.” 11 U.S.C. § 547(e)(1)(B)
(West 2003). We therefore find that the
transfer of the proceeds from the sale of
the leases occurred on the date of the
closing, on October 29, 1999, and
therefore fell outside the preference

                                               8